Citation Nr: 1140437	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-20 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than April 9, 2004, for the grant of service connection for posttraumatic stress disorder (PTSD), with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.  

The Board notes, as discussed in greater detail below, that the Veteran, while not specifically indicating that there was clear and unmistakable error (CUE) in the June 1995 rating determination, has made specific references to certain actions that were taken, or not taken, in the previous rating determination, that can be inferred as a claim of CUE in the June 1995 rating determination.  In the Board's view, this is a new claim which is not in appellate status, but it may be inextricably intertwined with the issue of entitlement to an effective date earlier than April 9, 2004, for the grant of service connection for PTSD with depression currently on appeal.  This CUE claim is hereby referred to the RO for appropriate action, and the earlier effective date claim is also remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

As it relates to the issue of entitlement to an effective date earlier than April 9, 2004, for the grant of service connection, the Board notes that the Veteran, through statements/writings received in conjunction with his claim, although not specifically claiming CUE in the June 1995 rating decision, has at least raised by inference the issue of CUE with the denial of service connection for an acquired psychiatric disorder, to include PTSD, in the June 1995 rating determination.  The Board finds that the CUE issue must thus be initially adjudicated by the RO prior to an appellate decision on the earlier effective date issue, as a finding of CUE in the June 1995 rating action would either render moot or have a significant impact on the issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

Accordingly, these issues are REMANDED for the following action: 

1.  The RO should adjudicate the issue of whether the June 1995 rating action that denied service connection for an acquired psychiatric disorder, to include PTSD, was clearly and unmistakably erroneous. 

If the RO finds no CUE in the June 1995 rating action, it must notify the Veteran and his representative of the determination and of his appellate rights.  The appellant and his representative are hereby reminded that to obtain appellate jurisdiction over an issue not currently in appellate status, the Veteran must initiate an appeal by timely filing a notice of disagreement and, after the issuance of a statement of the case, perfect any appeal by filing a timely substantive appeal. 

While the RO must furnish the appellant the appropriate time period in which to do so, the Veteran should perfect an appeal on any CUE issue, if desired, as soon as possible to avoid unnecessary delay in the consideration of the appeal. 

The RO must retain the claims folder until the Veteran perfects an appeal on any CUE issue, or the date upon which the time period for doing so expires, whichever occurs earlier. 

2.  After completing any additional development deemed necessary, the AOJ should readjudicate the intertwined claim of entitlement to an effective date earlier than April 9, 2004, for the grant of service connection for PTSD with depression. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


